                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               EASTERN DIVISION

                                      NO.: 4:19-CV-00111-D



WILLIAM HARRIS and PHYLLIS
HARRIS,

                              Plaintiffs,

      V.
                                                          JOINT MOTION TO AMEND
                                                            SCHEDULING ORDER
MARY JANE VANDERBURG,
DOUGLAS MATTHEW GURKINS,
REMCO EAST, INC., and MARY
GRACE BISHOP,

                              Defendants.



       The parties move for and stipulate to the issuance of an amended scheduling order (ECF

51) extending current litigation deadlines by 90 days, or alternatively, by another 28 days (both

requests being made with the understanding that the parties may seek further extension for the

same reasons set forth in this motion). A proposed order is lodged as an attachment to this joint

motion.

       Pursuant to Rule 16(b)(4) of the Federal Rules of Civil Procedure, there is good cause to

grant this motion for the following reasons:

       First, the motion is timely since it seeks to extend deadlines that have not yet expired.

Fed. R. Civ. P. 6(b)(1)(A).

       Second, all represented parties join in this motion.




                                                 1

           Case 4:19-cv-00111-D Document 55 Filed 03/24/20 Page 1 of 5
       Third, the current pandemic we are now experiencing, coronavirus disease 2019

(“COVID-19”) is a rapidly changing situation and there is much uncertainty. Given what we do

know about the COVID-19 and how it spreads easily from person to person, multiple medical

reporting as well the Centers for Disease Control and Prevention (“CDC”) recommend limiting

human contact, known as “social distancing.” See also, Standing Order of Chief United States

District Judge Terrence W. Boyle, 20 SO 5, “In Re: Court Operations Under The Exigent

Circumstances Created by the COVID-19 Pandemic” (E.D.N.C. March 18, 2020) (expires May

1, 2020 unless extended). The CDC also reports as of the filing of this motion that older adults

are experiencing the most severe illness resulting from COVID-19. This CDC reporting is

directly relevant to this case since at least three parties (Plaintiffs and Defendant Vanderburg) are

over the age of 60 with two parties being in their 70s (plaintiff William Harris and Defendant

Vanderburg).

       The uncertainty as to how long these social distancing measures currently in place are to

continue and whether further restrictions will be imposed are also factors at play that affect case

planning necessitating this motion. While some aspects of this pending case can be done

remotely, like the filing of this motion, other aspects, such as examinations by depositions and/or

possible experts, mediation, preparing discovery responses involving documents, cannot be done

remotely as easily. The parties have already had to postpone a telephonic deposition that was

scheduled for March 17, 2020 because of COVID-19 concerns (the court reporter, some of

parties and counsel were to be present in an office) and now most of counsel and support staff in

this case are now working from home. Further, preparing for such examinations like deposition

also generally require in person preparation with one’s client, something now strongly

discouraged in light of COVID-19. Adapting to the new reality of COVID-19 will take some



                                                 2

           Case 4:19-cv-00111-D Document 55 Filed 03/24/20 Page 2 of 5
time, thought, and the acquirement of additional technology – technology for instance that can

take the place of in person communication with one’s client. In the meantime, the parties are still

engaged in discovery and going forward with matters ripe for the Court’s determination, as

evidenced by the filing of plaintiffs’ motion to compel against Defendant Remco East, Inc. on

March 21, 2020. (ECF 52-54).

       Fourth, it is still unclear as of filing of this motion whether Defendant Vanderburg has

acquired new counsel since the passing of her previous counsel Jonathan Bridgers.

       Fifth, no pretrial conference or trial date has ben set by the Court in this case.

       For these reasons, there is good case to grant this motion continuing the litigation

deadlines listed in the scheduling order (ECF 51) by 90 days, or alternatively, by another 28 days

(both requests being made with the understanding that the parties may seek further extension for

the same reasons set forth in this motion).

       SO STIPULATED.

       Dated: March 24, 2020.


                                      Respectfully submitted,

/s/ Kelly Anne Clarke                                                 /s/ Christopher Brancart
Kelly Anne Clarke, NC Bar No. 28188                                   Christopher Brancart
Ayanda Dowtin Meachem, NC Bar No. 37714                               Brancart & Brancart
Luis Juan Pinto, NC Bar No. 53823                                     P.O. Box 686
Legal Aid of North Carolina, Inc.                                     Pescadero, CA 94060
2101 Angier Avenue, Suite 300                                         Tel: (650) 879-0141
Durham, NC 27703                                                      Fax: (650) 879-1103
Tel: (919) 865-3825                                                   cbrancart@brancart.com
Fax: (919) 861-1887                                                   CA Bar No. 128475
kellyc@legalaidnc.org                                                 [By Special Appearance]
ayandam@legalaidnc.org
luisp@legaidnc.org
                                  Attorneys for Plaintiffs




                                                  3

           Case 4:19-cv-00111-D Document 55 Filed 03/24/20 Page 3 of 5
/s/ Spencer Beard                                     /s/ Joseph B. Dupree, II
Spencer Beard                                         Joseph B. Dupree, II
McAngus Goudelock & Courie                            Law Office of Joseph B. Dupree, II
P.O. Box 12327                                        123 West 3rd Street
Wilmington, NC 28405                                  Greenville, NC 27835
Tel: (910) 726-1610                                   Tel: (252) 329-0993
Fax: (910) 920-9157                                   Fax: (252) 329-0444
spencer.beard@mgclaw.com                              jaybdupree@gmail.com
NC Bar No. 31747                                      NC Bar No. 19904
Attorney for Defendants Remco East and Bishop         Attorney for Defendant Gurkins




                                            4

          Case 4:19-cv-00111-D Document 55 Filed 03/24/20 Page 4 of 5
                                CERTIFICATE OF SERVICE

        I hereby certify that on March 24, 2020, the foregoing document was electronically filed
with the Clerk of Court using the CM/ECF system which will send notification of such filing to
the following counsel of record:

Counsel for Plaintiffs

Ayanda Dowtin Meachem                Luis Juan Pinto             Christopher Brancart
ayandam@legalaidnc.org               luisp@legalaidnc.org        cbrancart@brancart.com

Counsel for Defendants Remco East, Inc. and Mary Grace Bishop

Spencer Beard                        Walt Rapp
spencer.beard@mgclaw.com             walt.rapp@mgclaw.com

Counsel for Defendant Douglas Matthew Gurkins

Joseph B. Dupree, II
jaybdupree@gmail.com


       And by depositing a copy of the foregoing document in the U.S. Mail, first class, postage
prepaid, to the following:

Defendant:

Mary Jane Vanderburg
3183 N.C. Highway 43 N
Greenville, North Carolina 27834


Dated: March 24, 2020.
                                        /s/ Kelly Anne Clarke




                                                5

             Case 4:19-cv-00111-D Document 55 Filed 03/24/20 Page 5 of 5
